Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, PA19103-7098 Telephone215.564.8000 Fax215.564.8120 www.stradley.com Direct Dial - (215) 564-8521 1933 Act Rule 485(b) 1933 Act File No. 333-96461 1940 Act File No. 811-09813 October 9, 2012 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Scout Funds (the “Trust”) File Nos. 333-96461 and 811-09813 Ladies and Gentlemen: Pursuant to Rule 485(b) under the Securities Act of 1933, as amended, submitted electronically via the EDGAR system, please find enclosed Post-Effective Amendment Nos. 42/43 (the “Amendment”) to the Registration Statement on Form N-1A of the Trust.The Amendment is being filed to add a new series of shares to the Trust, designated as the Scout Emerging Markets Fund (the “Fund”). The Amendment is being filed under Rule 485(b) for the purposes of: (i) responding to any comments conveyed by the U.S. Securities and Exchange Commission staff on Post-Effective Amendment Nos. 38/39; and (ii) updating certain information contained in the prospectus and the statement of additional information relating to the Fund. As noted on the facing sheet, the Amendment relates only to the Fund, and the Amendment does not affect the prospectuses or statements of additional information of the Trust’s other series. Please direct questions or comments relating to the Amendment to me at the above-referenced telephone number or, in my absence, to Michael P. O’Hare at (215) 564-8198. Very truly yours, /s/ J. Stephen Feinour, Jr. J. Stephen Feinour, Jr. Enclosures Philadelphia, PAl Malvern, PA l Harrisburg, PA l Wilmington, DE l Cherry Hill, NJ l Washington, DC A Pennsylvania Limited Liability Partnership
